DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "gradually" in claim 13 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this office action, “partition walls gradually getting closer” will be interpreted as “partition walls getting closer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0023892) in view of Kitaguchi et al. (US 2012/0129440).
Regarding claim 1, Lim et al. discloses in Figs 1-9, an inlet duct (ref 100) for a vehicle battery system ([0003], [0028]), the inlet duct (ref 100) comprising, an inlet part ([0012], [0031]) having an inlet hole ([0012], [0031]) open toward a vehicle interior ([0031]); outlet parts (refs 400) divided from (Figs 2, 4, 6, 8) the inlet part ([0012], [0031]) and having outlet holes (Figs 2, 4, 6, 8, [0033]) configured to supply air introduced to the inlet hole ([0012], [0031]) to the battery system ([0003], [0028]) via two separate paths (Figs 2, 4, 6, 8, [0033]).
Lim et al. does not explicitly disclose a grill provided in the inlet part by having multiple ribs forming a grid to cover the inlet hole.
Kitaguchi et al. discloses in Figs 1-12, a vehicle (ref 1) having a battery unit (ref 21), and an air cooling system attached thereto, including having an air intake opening (ref 35) fitted with an air inlet grille (ref 37) having a grid structure (Fig 8A).  This configuration prevents ingress of foreign material into the battery cooling system ([0061]).
Kitaguchi et al. and Lim et al. are analogous since both deal in the same field of endeavor, namely, vehicle batteries.


Regarding claim 2, modified Lim et al. discloses all of the claim limitations as set forth above and also discloses the inlet hole ([0012], [0031]) of the inlet part ([0012], [0031]) is configured to be open from a lower side (Fig 1, [0031], [0034]) of a middle of a rear seat (ref 500) of a vehicle toward a front ([0031], [0034]) thereof, and a lower side (Fig 1) of each of the outlet parts (refs 400) is configured to communicate with an upper surface (Fig 1) of the battery system ([0003], [0028]).

Regarding claim 3, modified Lim et al. discloses all of the claim limitations as set forth above and also discloses the two divided outlet parts (refs 44) are configured to be spaced apart from each other (Figs 2, 4, 6, 8, [0033]) to avoid interference with a battery frame ([0031], Fig 1, at ref 800) fixing the battery system ([0003], [0028]) to a vehicle body (Fig 1, [0031], at ref 600).

Regarding claims 4 and 5, modified Lim et al. discloses all of the claim limitations as set forth above but does not disclose multiple fixing brackets configured to fix the inlet duct to the battery system, the fixing brackets comprise an outlet part fixing bracket fixing an upper side of the two outlet parts of the inlet duct to the battery frame, and an inlet part fixing bracket fixing a lower side of the inlet part to the battery frame.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the brackets disclosed by Kitaguchi et al. into the structure of modified Lim et al. to enhance the secureness and structural integrity of the inlet and outlet duct structures to the vehicle battery system.



Regarding claim 10, modified Lim et al. discloses all of the claim limitations as set forth above and also discloses a plurality of partition walls are provided in the inlet duct (ref 100), each of the partition walls (Figs 3, 5, 7, 9, refs 217) blocking a section of a portion of each flow path (Figs 3, 5, 7, 9) of air reaching the outlet hole (Figs 2, 4, 6, 8, [0033]) from the inlet hole ([0012], [0031]).

Regarding claim 14, modified Lim et al. discloses all of the claim limitations as set forth above and also discloses the partition walls (Figs 3, 5, 7, 9) are provided by a recessed part (Figs 3, 5, 7) recessed inward from each of an upper side and a lower side (depicted in Figs 3, 5, 7) of the inlet duct (ref 100).


Further, regarding limitations recited in claim 15, which are directed to method of making said inlet duct (e.g. “formed by a plastic blowing method”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the inlet duct as recited in claim 15 is the same as the inlet duct disclosed by modified Lim et al., as set forth above, the claim is unpatentable even though the inlet duct of modified Lim et al. was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0023892) in view of Kitaguchi et al. (US 2012/0129440) as applied to claim 1 above, and further in view of Gaskell (US 2,565,767).
Regarding claim 6, modified Lim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a flange member having a lower surface parallel with an upper surface of the battery system is configured to be combined with an end part of each of the outlet parts such that the outlet part is brought into close contact with a duct hole, which is provided at an upper side of the battery system, from an upper side of the duct hole, and the outlet part and the duct hole are in a sealed state by surface contact there between
Gaskell discloses in Figs 1-5, a vehicle (Title) having a battery including an air cooling system (Title).  Internal components (refs 10, 22) of the cooling system are combined via a flange (ref 14) connection (combining refs 10, 22).  This securely and air-tightly adjoins the components (C3/L28-37).
Gaskell and Lim et al. are analogous since both deal in the same field of endeavor, namely, air cooling systems for vehicles.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the flange connection structure disclosed by Gaskell into the structure of modified Lim et al., at the inlet and outlet parts of the structure to securely and air-tightly secure components of the battery system.  Incorporating the flange structures disclosed by Gaskell into Lim et al. realizes an envisaged structure meeting the structural limitations of the instant claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0023892) in view of Kitaguchi et al. (US 2012/0129440) as applied to claim 1 above, and further in view of Irie et al. (US 2012/0111651)
Regarding claim 7, modified Lim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose further comprising a protrusion part at the duct hole provided at the upper side of the battery system by protruding upward therefrom such that the protrusion part is combined with each of the outlet parts by having sealing while communicating with the outlet part, and an expanded part at the outlet part, the expanded part being configured to seal an inner side of the protrusion part by surrounding an outer side of the protrusion part.
Irie et al. discloses in Figs 1-9, a vehicle (ref 1) with a drive battery (ref 2) and having a air cooling tube (ref 21a) which is coupled within the battery system via coupling bosses (refs 24, 25, [0043]).  The coupling bosses (refs 24, 25) connecting the tube (ref 21) surround an end of the tube structure and connect the structure together.  This configuration enhances the secure connection of the battery cooling system components ([0043], [0016]-[0020]), enhancing overall structural integrity.
Irie et al. and Lim et al. are analogous since both deal in the same field of endeavor, namely, battery cooling systems for vehicles.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the coupling bosses disclosed by Irie et al. into the duct structures of modified Lim et al. to enhance the secure connection of the battery cooling system components, enhancing overall structural integrity.  Incorporating the coupling bosses .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0023892) in view of Kitaguchi et al. (US 2012/0129440) as applied to claim 1 above, and further in view of Seki et al. (US 2015/0195960).
Regarding claim 8, modified Lim et al discloses all of the limitations as set forth above and discloses the inlet ([0012], [0031]) is located along an extension line of a front section (Fig 1) of a rear seat cushion (at ref 500, Fig 1) of a rear seat (ref 500, Fig 1) located at the upper side (Fig 1) of the battery system ([0003], [0028]), but does not explicitly disclose an end part of a front of the grill is configured to slant.
Seki et al. discloses in Figs 1-9, a vehicle (ref 1) having a battery (ref 20) therein with a cooling structure having an air intake duct (ref 31) having an opening (ref 40) that is fitted with a grill ([0056]), the intake duct (ref 31) with grill ([0056]) is slanted (Fig 3) along a rear seat (ref 4) structure (Fig 3).  This configuration enhances airflow through the intake duct (ref 31, [0056]).
Seki et al. and Lim et al. are analogous since both deal in the same field of endeavor, namely, battery cooling structures for vehicles.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the front slanting grill configuration disclosed by Seki et al. into the grill structure of modified Lim et al. to enhance airflow through the intake duct.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0023892) in view of Kitaguchi et al. (US 2012/0129440) as applied to claim 1 above, and further in view of Takezawa (US 2017/0327058).
Regarding claim 9, modified Lim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose each of the ribs forming the grid of the grill has a cross-sectional shape of a parallel part parallel to a streamline of air flowing through the inlet part and a sloping part inclined to the parallel part connected to each other.
Takezawa discloses in Figs 1-7, an electric vehicle ([0002], ref 10) including batteries (refs 32) and an air intake duct (ref 73) having an opening (ref 63) in an intake portion (ref 66) that has as grills (refs 56, 58) thereon, the grills (refs 56, 58) each having parallel parts and one grill inclined relative to the other (depicted in Fig 3, [0048]).  This configuration enhances cooling of the batteries (refs 32, [0048]).
Takezawa and Lim et al. are analogous since both deal in the same field of endeavor, namely, battery cooling structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the grill structure including incline relative to one another as disclosed by Takezawa into the structure of modified Lim et al. to enhance battery cooling.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 11 discloses the partition walls are configured to have a middle partition wall provided at a position prior to being divided to the two outlet parts from the inlet part and a side partition wall provided at each of the outlet parts of portions divided to the two outlet parts from the inlet part.  These limitations define a structure that is not present in the combination of prior art references applied above.  Namely, the structure of modified Lim et al., at most, discloses partitions within the duct structure as disclosed above, however, these partitions are not structurally nor spatially arranged as set forth in the instant claim limitations.  No reason to modify the envisaged combination of Lim et al. with the above applied references has been found to arrive at the structure of the instant dependent claims.  As such, the features of this claim have been found allowable over the cited prior art references of record, which are considered to be the closest prior art references of record.  Further, claims 12 and 13 are objected to since they depend from claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725